Opinion issued July 11, 2002





 

 

 

In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00484-CR
____________

DERRICK LORENZO ARMSTRONG, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 180th District Court
Harris County, Texas
Trial Court Cause No. 907765



MEMORANDUM  OPINION
	Appellant was charged with possession of a controlled substance, namely,
cocaine, weighing less than one gram, enhanced with two prior felony convictions. 
Appellant entered into a plea bargain agreement with the State in which the State
would recommend that punishment be assessed at two years confinement in the Texas
Department of Criminal Justice, Institutional Division.  Appellant signed a written
waiver of his right to appeal if the trial court accepted the plea bargain agreement. 
	Appellant pleaded guilty to the primary offense and true to the enhancement
allegations.  The trial court followed the plea bargain agreement in assessing
punishment.  Despite having waived the right to appeal, appellant filed notice of
appeal.  We hold the appeal must be dismissed.  See Buck v. State, 45 S.W.3d 275,
278 (Tex. App.--Houston [1st Dist.] 2001, no pet.); see also Blanco v. State, 18
S.W.3d 218, 219-20 (Tex. Crim. App. 2000); Bushnell v. State, 975 S.W.2d 641, 642-44 (Tex. App.--Houston [14th Dist.] 1998, pet. ref'd); Littleton v. State, 33 S.W.3d
41, 43 (Tex. App.--Texarkana 2000, pet. ref'd).
	Accordingly, we order the appeal dismissed.
PER CURIAM
Panel consists of Chief Justice Schneider, and Justices Nuchia and Radack.

Do not publish.  Tex. R. App. P. 47.